                                                               Case 3:18-cv-04865-EMC Document 194 Filed 02/11/19 Page 1 of 3



                                                          1   DEAN S. KRISTY (CSB No. 157646)
                                                              dkristy@fenwick.com
                                                          2   JENNIFER BRETAN (CSB No. 233475)
                                                              jbretan@fenwick.com
                                                          3   FENWICK & WEST LLP
                                                              555 California Street, 12th Floor
                                                          4   San Francisco, CA 94104
                                                              Telephone:     415.875.2300
                                                          5   Facsimile:     415.281.1350

                                                          6   Attorneys for Defendants
                                                              Tesla, Inc. and Elon Musk
                                                          7

                                                          8                                UNITED STATES DISTRICT COURT
                                                          9                               NORTHERN DISTRICT OF CALIFORNIA
                                                         10                                   SAN FRANCISCO DIVISION
                                                         11

                                                         12                                                 Case No.: 3:18-cv-04865-EMC
F ENWICK & W ES T LLP




                                                         13                                                 STIPULATION AND [PROPOSED]
                        LAW
                                      SAN FRA NCI S CO




                                                                                                            ORDER ADJUSTING SCHEDULE
                         AT
                        ATTO RNEY S




                                                         14                                                 FOR RESPONDING TO
                                                                                                            CONSOLIDATED COMPLAINT
                                                         15   IN RE TESLA, INC. SECURITIES                  AS MODIFIED
                                                              LITIGATION                                    (Civil L.R. 6-1(b))
                                                         16
                                                                                                            Judge: The Honorable Edward M. Chen
                                                         17
                                                                                                            Date Action Filed: August 10, 2018
                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                               STIP. AND [PROPOSED] ORDER
                                                               ADJUSTING SCHEDULE FOR RESPONDING                           Case No.: 3:18-CV-04865-EMC
                                                               TO CONSOLIDATED COMPLAINT
                                                                Case 3:18-cv-04865-EMC Document 194 Filed 02/11/19 Page 2 of 3



                                                          1          WHEREAS, on November 27, 2018, the Court issued an Order (1) consolidating nine

                                                          2   proposed class actions, each alleging violations of the federal securities laws against defendants

                                                          3   Tesla, Inc. and Elon Musk (collectively, “Defendants”); and (2) granting Plaintiff Glen Littleton’s

                                                          4   (“Lead Plaintiff”) motion for appointment as Lead Plaintiff and approving Littleton’s selection of

                                                          5   Levi & Korsinsky, LLP as Lead Counsel;

                                                          6          WHEREAS, pursuant to stipulation, on January 4, 2019, the Court issued an Order setting

                                                          7   the following schedule for responding to Lead Plaintiff’s anticipated consolidated complaint:

                                                          8   March 7, 2019 to move to dismiss; April 26, 2019 to oppose; and May 31, 2019 for any reply;

                                                          9          WHEREAS, on January 16, 2019, Lead Plaintiff filed his Consolidated Complaint;

                                                         10          WHEREAS, the Consolidated Complaint named seven additional defendants;

                                                         11          WHEREAS, in light of the inclusion of additional defendants who were not parties at the

                                                         12   time of the originally stipulated schedule, counsel for the parties have met and conferred and
F ENWICK & W ES T LLP




                                                         13   agreed to adjust the schedule for responding to the Consolidated Complaint (and associated
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   briefing) by three weeks, which adjustment does not disturb any other date set by the Court;
                                                         15          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the
                                                         16   approval of the Court, that:
                                                         17           1.      Any motion to dismiss or otherwise respond to Lead Plaintiff’s Consolidated
                                                                              Complaint shall be filed on or before March 28, 2019;
                                                         18                                                                                   April 25, 2019
                                                                      2.      Lead Plaintiff’s opposition thereto shall be filed on or before May 17, 2019; and
                                                         19
                                                                      3.      Any reply shall be filed on or before June 21, 2019. May 16, 2019.
                                                         20           4.      Hearing set on June 13, 2019 at 1:30 p.m., courtroom 5, 17th floor, San Francisco.
                                                         21   Dated: February 8, 2019                       FENWICK & WEST LLP
                                                         22                                                 By: /s/     Jennifer C. Bretan
                                                                                                                        Jennifer C. Bretan
                                                         23
                                                                                                               555 California Street, 12th Floor
                                                         24                                                    San Francisco, California 94104
                                                                                                               Telephone: (415) 875-2300
                                                         25                                                    Facsimile: (415) 281-1350
                                                                                                            Attorneys for Defendants Tesla, Inc. and Elon Musk
                                                         26

                                                         27   ///
                                                              ///
                                                         28
                                                               STIP. AND [PROPOSED] ORDER
                                                               ADJUSTING SCHEDULE FOR RESPONDING               1                     Case No.: 3:18-CV-04865-EMC
                                                               TO CONSOLIDATED COMPLAINT
                                                                Case 3:18-cv-04865-EMC Document 194 Filed 02/11/19 Page 3 of 3



                                                          1   Dated: February 8, 2019                        LEVI & KORSINSKY, LLP

                                                          2                                                  By: /s/ Nicholas I. Porritt
                                                                                                                     Nicholas I. Porritt (admitted pro hac vice)
                                                          3
                                                                                                                 1101 30th Street NW, Suite 115
                                                          4                                                      Washington, D.C. 20007
                                                                                                                 Telephone: (202) 524-4290
                                                          5                                                      Facsimile: (202) 337-1567
                                                                                                                 Attorneys Lead Plaintiff Glen Littleton and Lead
                                                          6                                                      Counsel for the Class
                                                          7   Pursuant to Local Rule No. 5-1(i)(3), all signatories concur in filing this stipulation.
                                                          8   Dated: February 8, 2019                        By: /s/        Jennifer C. Bretan
                                                                                                                           Jennifer C. Bretan
                                                          9
                                                                                                               ***
                                                         10

                                                         11                                         [PROPOSED] ORDER
                                                         12   PURSUANT TO STIPULATION, IT IS SO ORDERED.
F ENWICK & W ES T LLP




                                                         13
                        LAW
                                      SAN FRA NCI S CO
                         AT




                                                              Dated: February __,
                                                                              11 2019
                        ATTO RNEY S




                                                         14                                                                Hon. Edward M. Chen
                                                                                                                       United States District Court Judge
                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                               STIP. AND [PROPOSED] ORDER
                                                               ADJUSTING SCHEDULE FOR RESPONDING                 2                      Case No.: 3:18-CV-04865-EMC
                                                               TO CONSOLIDATED COMPLAINT
